Exhibit 10.2

 


QUIDEL CORPORATION

 


STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of August
20, 2004 (the “Grant Date”), by and between QUIDEL CORPORATION, a Delaware
corporation (the “Company”), and Caren L. Mason (“Optionee”).

 

A.                                   Concurrent with the execution and delivery
of this Agreement, the Company and Optionee have entered into that certain
Employment Agreement pertaining to Optionee’s appointment to the office of Chief
Executive Officer.

 

B.                                     As a part of Optionee’s appointment, and
effective the Grant Date, the Company has granted to Optionee, pursuant to the
Company’s 2001 Equity Incentive Plan (the “Plan”), a nonstatutory stock option
and incentive stock option that is intended to qualify under Section 422 of the
Internal Revenue Code (collectively, the “Option”) to purchase shares of the
common stock of the Company (the “Common Stock”) on the terms and conditions set
forth herein.  This Agreement is intended to memorialize the terms and
conditions upon which the Board of Directors granted the Option to Optionee.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


AGREEMENT


 

1.                                      Grant of Option.  Optionee may, at
Optionee’s election and upon the terms and conditions set forth herein, purchase
all or any part of an aggregate of 450,000 shares of Common Stock (the “Optioned
Shares”) at the price per share (the “Option Price”) set forth on the term sheet
(the “Term Sheet”) attached as Exhibit A hereto.  The Option Price equals the
fair market value of the Common Stock determined in accordance with the Plan.

 

2.                                      Vesting Schedule.

 

The Option shall vest and become exercisable as set forth in the Term Sheet.

 

3.                                      Exercise of Option.

 

(a)                                  Extent of Exercise.  The Option may be
exercised at the time or after installments vest as specified in the Term Sheet
with respect to all or part of the Optioned Shares covered by such vested
installments, subject to the further restrictions contained in this Agreement. 
In the event that Optionee exercises the Option for less than the full number of
Optioned Shares included within a vested installment, Optionee shall be entitled
to exercise the Option (in one or more subsequent increments) for the balance of
the Optioned Shares included in said vested installment; provided, however, that
in no event shall Optionee be entitled to exercise the Option for fractional
shares of Common Stock or for a number of shares exceeding the maximum number of
Optioned Shares.

 

--------------------------------------------------------------------------------


 

(b)                                 Procedure.  The Option shall be deemed to be
exercised when the Secretary of the Company receives written notice of exercise
from or on behalf of Optionee, together with payment of the Option Price and any
amounts required under Section 3(c).  The Option Price shall be payable upon
exercise in (i) legal tender of the United States; (ii) capital stock of the
Company delivered in transfer to the Company by or on behalf of Optionee, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank, with
signatures guaranteed in accordance with the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), if required by the Company (valued at fair market
value as of the exercise date); or (iii) such other consideration as the Company
may deem acceptable in any particular instance; provided, however, that the
Company may, in its discretion, allow exercise of the Option in a
broker-assisted or similar transaction in which the Option Price is not received
by the Company until promptly after exercise.

 

(c)                                  Withholding Taxes.  Whenever shares of
Common Stock are to be issued upon exercise of the Option, the Company shall
have the right to require Optionee to remit to the Company an amount sufficient
to satisfy any federal, state and local withholding tax requirements, as may be
applicable and prior to such issuance.  The Company may, in its discretion,
allow satisfaction of tax withholding requirements by accepting delivery of
Common Stock.

 

With respect to that portion of the Option that is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), such portion of the Option will be interpreted
accordingly.  Section 422 of the Code provides, among other things, that the
Optionee will generally not be taxed upon the exercise of a stock option that
qualifies as an incentive stock option provided the Optionee does not dispose of
the shares of Common Stock acquired upon exercise of such option until the later
of two years after such option is granted to the Optionee and one year after
such option is exercised.  However, the amount by which the fair market value of
the shares of Common Stock acquired upon exercise of such option exceeds the
Option Price on the date of exercise will be included as a positive adjustment
in the calculation of the Optionee’s “alternative minimum taxable income” in the
year of exercise.

 

Notwithstanding anything to the contrary herein, Section 422 of the Code
provides that incentive stock options (including, possibly, the Option) shall
not be treated as incentive stock options if and to the extent that the
aggregate fair market value of shares of Common Stock (determined as of the time
of grant) with respect to which such incentive stock options are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and its subsidiaries) exceeds $100,000, taking options into account in
the order in which they were granted.  Thus, if and to the extent that any
shares of Common Stock issued under a portion of the Option exceeds the
foregoing $100,000 limitation, such shares shall not be treated as issued under
an incentive stock option pursuant to Section 422 of the Code.

 

4.                                      Term of Option and Effect of
Termination.  No portion of the Option shall vest after termination of
Optionee’s employment, regardless of the reason for such termination.  In the
event that Optionee shall cease to be an employee of the Company, the Option
shall be exercisable, to the extent already exercisable at the date Optionee
ceases to be an employee and regardless of the reason Optionee ceases to be an
employee, for a period of 365 days after that

 

2

--------------------------------------------------------------------------------


 

date, and shall then expire and terminate.  In the event of the death of
Optionee while she is an employee of the Company or within the period after
termination of such status during which she is permitted to exercise the Option,
the Option may be exercised by any person or persons designated by Optionee on a
beneficiary designation form adopted by the administrator for such purpose or,
if there is no effective beneficiary designation form on file with the Company,
by the executors or administrators of Optionee’s estate or by any person or
persons who shall have acquired the Option directly from Optionee by her will or
the applicable laws of descent and distribution.  Unless earlier terminated as
provided in this Section, the Option shall automatically expire and terminate,
and thereby become unexercisable, on the tenth (10th) anniversary of the Grant
Date.

 

5.                                      Anti-Dilution Adjustments.  If the
outstanding shares of Common Stock of the Company are increased, decreased,
changed into or exchanged for a different number or kind of shares of the
Company through reorganization, recapitalization, reclassification, stock
dividend, stock split or reverse stock split, upon authorization of the Board or
the Compensation Committee, an appropriate and proportionate adjustment shall be
made in the number or kind of Optioned Shares and the Option Price; provided,
however, that no such adjustment need be made if, upon the advice of counsel,
the Board or the Compensation Committee determines that such adjustment may
result in the receipt of federally taxable income to Optionee, to holders of
other derivative securities of the Company or holders of Common Stock or other
classes of the Company’s securities.

 

6.                                      Change in Control.

 

(a)                                  Acceleration of Vesting.  If a Change in
Control (as defined below) of the Company occurs, then notwithstanding the
vesting provisions of Section 2 or anything else herein to the contrary, all
Optioned Shares shall automatically vest and become exercisable immediately
prior to such Change in Control, if Optionee is an employee of the Company at
that time or immediately prior thereto.  For purposes of this Agreement, a
“Change in Control” means the following:

 

(i)                                     Except as provided by subparagraph (iii)
hereof, the acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for this
purpose, the Company or its subsidiaries, or any executive benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either the then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose

 

3

--------------------------------------------------------------------------------


 

initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

 

(iii)                               Approval by the stockholders of the Company
of a reorganization, merger or consolidation with any other person, entity or
corporation, other than

 

(1)                                  a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than sixty percent
(60%) of the combined voting power of the voting securities of the Company or
such other entity outstanding immediately after such merger or consolidation, or

 

(2)                                  a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(iv)                              Approval by the stockholders of the Company of
a plan of complete liquidation of the Company or an agreement for the sale or
other disposition by the Company of all or substantially all of the Company’s
assets.

 

(b)                                 Provision for Option Upon Change in
Control.  As of the effective time and date of any Change in Control, this
Agreement and the Option will automatically terminate unless:  (a) provision is
made in writing in connection with such transaction for the continuance of this
Agreement and the Option and for the assumption of this Agreement and the
Option, or for the substitution for such Option of new awards covering the
securities of a successor entity or an affiliate thereof, with appropriate
adjustments as to the number and kind of securities and exercise prices, in
which event this Agreement and the Option will continue or be replaced, as the
case may be, in the manner and under the terms so provided; or (b) the Board
otherwise provides in writing for such adjustments as it deems appropriate in
the terms and conditions of the Option, including, without limitation, providing
for the cancellation of the Option and its automatic conversion into the right
to receive the securities, cash or other consideration that Optionee would have
been entitled to receive upon consummation of such Change in Control had such
shares been issued and outstanding immediately prior to the effective date and
time of the Change in Control (net of the appropriate option exercise prices). 
If, pursuant to the foregoing provisions of this Section 6(b), this Agreement
and the Option terminate by reason of the occurrence of a Change in Control
without provision for any of the action(s) described in clause (a) or (b)
hereof, then Optionee will have the right, at such time prior to the
consummation of the Change in Control as the Board designates, to exercise or
receive the full benefit of the Option to the full extent not theretofore
exercised.  Further, in the event that this Agreement and the Option terminate
by reason of the occurrence of a Change in Control without provision for any of
the action(s) described in clause (a) or (b) hereof and Optionee has not
received the full benefit of the Option, then Optionee shall have at least five
(5) business days in which to exercise the Option (not including any days in
which Optionee is restricted from exercising the Option or

 

4

--------------------------------------------------------------------------------


 

selling the Optioned Shares under applicable rules and policies of the
Company).  Such five (5) business day period shall be measured from the date
upon which such Option becomes fully exercisable pursuant to Section 6(a) hereof
and Optionee is notified of the same.

 

7.                                      Delivery of Certificates.  As soon as
practicable after any proper exercise of the Option in accordance with the
provisions of this Agreement, the Company shall deliver to Optionee at the main
office of the Company, or such other place as shall be mutually acceptable, a
certificate or certificates representing such shares of Common Stock to which
Optionee is entitled upon exercise of the Option.

 

8.                                      No Rights in Shares Before Issuance and
Delivery.  Neither Optionee, her estate nor her transferees by will or the laws
of descent and distribution shall be, or have any rights or privileges of, a
stockholder of the Company with respect to any shares issuable upon exercise of
the Option, unless and until certificates representing such shares shall have
been issued and delivered.  No adjustment will be made for a dividend or their
rights where the record date is prior to the date such stock certificates are
issued.

 

9.                                      Nonassignability.  The Option is not
assignable or transferable by Optionee except by will, by the laws of descent
and distribution, pursuant to a qualified domestic relations order, or, in the
discretion of the Company and under circumstances that would not adversely
affect the interests of the Company, pursuant to a nominal transfer that does
not result in a change in beneficial ownership, or as otherwise permitted by
rule or interpretation of the Securities and Exchange Commission or its staff as
an exception to the general proscription on transfer of derivative securities
set forth in Rule 16b-3 (or any successor rule) under the Exchange Act or
interpretation thereof.  In addition, during Optionee’s lifetime the Option (as
a whole or in part) may also be transferred to one or more members of Optionee’s
immediate family, or a partnership whose members include only Optionee and/or
members of Optionee’s immediate family, or a trust for the benefit of only
Optionee and/or members of Optionee’s family.  Any permitted transfer of the
Option shall not prevent or otherwise modify termination of the Option and its
vesting following Optionee’s termination of employment (as provided in Section 4
above) or in connection with a Change in Control (as provided in Section 6
above).  In addition, the Option shall terminate immediately if and to the
extent it has been transferred to a partnership or trust as permitted above and
any person who is not a member of Optionee’s immediate family becomes a member
of such partnership or a beneficiary of such trust.  As used herein, Optionee’s
immediate family includes only Optionee’s spouse, parents or other ancestors,
and children and other direct descendants of Optionee or of Optionee’s spouse
(including such ancestors and descendants by adoption).  During the lifetime of
Optionee, the Option shall be exercisable only by Optionee (or Optionee’s
permitted transferee(s)) or her or their guardian or legal representative.

 

10.                               Certain Representations and Warranties. 
Optionee expressly acknowledges, represents and agrees as follows:

 

(a)                                  If Optionee proposes to transfer all or any
part of the Option or the Optioned Shares or uses Common Stock of the Company to
pay the Option Price, Optionee has been advised to consult with a competent tax
advisor regarding the applicable tax consequences prior to making such transfer
or utilizing such Common Stock to exercise the Option; and

 

5

--------------------------------------------------------------------------------


 

(b)                                 If Optionee is (as expected) a person
subject to the provisions of Section 16 of the Exchange Act, Optionee has been
advised to consult with a competent federal securities law advisor as to the
reporting obligations and potential liability for profits under said Section 16
with respect to the granting, exercise and transfer of the Option.

 

11.                               No Employment Rights or Obligations.  Nothing
in the Plan or in this Agreement shall be construed to create or imply any
contract of employment between the Company and Optionee.  Nothing in the Plan or
in this Agreement shall confer upon Optionee any right to continue in the employ
of the Company or confer upon the Company any right to require continued
employment by Optionee.  Optionee acknowledges and agrees that the employment of
Optionee by the Company is expressly at the will of the Company, and the Company
may terminate Optionee’s employment by the Company at any time for any reason or
for no reason.  Similarly, Optionee may terminate her employment with the
Company at any time for any reason or for no reason.  Any questions as to
whether and when there has been a termination of Optionee’s employment, the
reason (if any) for such termination, and/or the consequences thereof under the
terms of the Plan, shall be determined by the Board in its sole discretion, and
the Board’s determination thereof shall be final, binding and conclusive.

 

12.                               Governing Law.  This Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the internal laws, and not the laws pertaining to conflicts or choice or laws,
of the State of California applicable to agreements made and to be performed
wholly within the State of California.

 

13.                               Agreement Binding on Successors.  The terms of
this Agreement shall be binding upon the executors, administrators, heirs,
successors, transferees and assigns of Optionee.

 

14.                               Necessary Acts.  Optionee agrees to perform
all acts and execute and deliver any documents that may be reasonably necessary
to carry out the provisions of this Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.

 

15.                               Future Options.  The parties acknowledge and
agree that future stock options or equity incentive awards, if any, that may be
granted by the Company to Optionee shall have such terms and conditions as shall
be determined by the Board of Directors or Compensation Committee and may not,
for example, have the automatic acceleration of vesting provisions or extended
exercise periods as are provided for in this Agreement.

 

IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement
effective as of the Grant Date.

 

QUIDEL CORPORATION,
a Delaware corporation

 

CAREN L. MASON

 

 

 

 

 

 

 

 

By:

/s/  Mark A. Pulido

 

 

By:

/s/  Caren L. Mason

 

Name:  Mark A. Pulido

 

Name:  Caren L. Mason

Title:    Chairman of the Board of Directors

 

 

 

6

--------------------------------------------------------------------------------


 

By his signature below, the spouse of Optionee, if Optionee is legally married
as of the date of execution of this Agreement, acknowledges that he has read
this Agreement and is familiar with the terms and provisions thereof, and agrees
to be bound by all the terms and conditions of said Agreement.

 

 

/s/ Jeffrey A. Mason

 

 

Spouse’s Signature

 

 

 

Jeffrey A. Mason

 

 

Printed Name

 

 

 

Dated:

August 20, 2004

 

 

By her signature below, Optionee represents that she is not legally married as
of the effective date of this Agreement.

 

 

 

 

Caren L. Mason

 

 

 

Dated:

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Term Sheet

 

See Attached.

 

8

--------------------------------------------------------------------------------


 

Notice of Grant of Stock Options

 

QUIDEL CORPORATION

and Option Agreement

 

ID: 94-2573850

 

 

10165 McKellar Court

 

 

San Diego, CA 92121

 

 

 

Caren Mason

 

Option Number:  004432

2523 Park Ridge Drive

 

Plan:                    2001

Escondido, CA 92025

 

ID:

 

Effective 8/20/04, you have been granted a(n) Incentive Stock Option to buy
115,604 shares of QUIDEL CORPORATION (the Company) stock at $3.4600 per share.

 

The total option price of the shares granted is $399,969.84.

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

23,121

 

On Vest Date

 

8/20/05

 

8/20/14

 

5,780

 

Quarterly

 

11/20/05

 

8/20/14

 

28,901

 

Quarterly

 

11/20/06

 

8/20/14

 

28,901

 

Quarterly

 

11/20/07

 

8/20/14

 

28,901

 

Quarterly

 

8/20/08

 

8/20/14

 

 

--------------------------------------------------------------------------------


 

Notice of Grant of Stock Options

 

QUIDEL CORPORATION

and Option Agreement

 

ID: 94-2573850

 

 

10165 McKellar Court

 

 

San Diego, CA 92121

 

 

 

Caren Mason

 

Option Number:  004433 

2523 Park Ridge Drive

 

Plan:                    2001

Escondido, CA 92025

 

ID:

 

Effective 8/20/04, you have been granted a(n) Non-Qualified Stock Option to buy
334,396 shares of QUIDEL CORPORATION (the Company) stock at $3.4600 per share.

 

The total option price of the shares granted is $1,157,010.16.

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

89,379

 

On Vest Date

 

8/20/05

 

8/20/14

 

22,345

 

Quarterly

 

11/20/05

 

8/20/14

 

83,599

 

Quarterly

 

11/20/06

 

8/20/14

 

83,599

 

Quarterly

 

11/20/07

 

8/20/14

 

55,474

 

Quarterly

 

8/20/08

 

8/20/14

 

 

--------------------------------------------------------------------------------